Citation Nr: 0616674	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-27 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
based on the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from June 1948 to December 
1951.  He died in November 2001 at the age of 71.  The 
appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

This case was remanded by the Board in January 2006 for 
further development and is now ready for disposition.


FINDINGS OF FACT

1.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for any service-
connected disability that was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death or so rated for a period of not less than 
5 years from the date of his discharge or other release from 
active duty.

2.  There is no allegation of clear and unmistakable error 
(CUE) in the veteran's life time as to any rating decision 
regarding the evaluation of service-connected disabilities 
and effective dates.


CONCLUSION OF LAW

The criteria for establishing entitlement to DIC under 
38 U.S.C.A. § 1318, based on actual receipt of, or 
entitlement to receive, a total compensation rating for 
service-connected disability for at least 10 years preceding 
death, are not met.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in November 2001.  The cause of death was 
listed as acute myocardial infarction due to coronary 
atherosclerosis.  An other significant condition contributing 
to death was reported as end-stage Alzheimer's disease.  The 
appellant, the veteran's surviving spouse, filed the current 
claim shortly thereafter.

The Board notes that the veteran had been assigned a total 
disability rating prior to his death, which was interpreted 
to include a claim for benefits under the provisions of 
38 U.S.C.A. § 1318, although the veteran was not rated 
totally disabled for the statutory period; however, a 
temporary stay on the adjudication of § 1318 claims was in 
effect.  

Pursuant to a decision by the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) in August 2001 
finding that regulations regarding "hypothetical 
entitlement" to DIC were inconsistent and ordering a stay, 
VA suspended adjudication of all claims for DIC benefits 
under 38 U.S.C.A. § 1318 where the veteran was not rated 
totally disabled for a continuous period of at least ten 
years prior to death.  National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 
1365 (Fed. Cir. 2001) (NOVA I).  

Subsequent to additional rule-making by VA, the Federal 
Circuit revised the stay order, and directed VA to process 
all DIC claims except for claims under 38 U.S.C.A. 
§§ 1311(a)2, 1318, where a survivor seeks to reopen a claim 
on the grounds of new and material evidence.  National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).  
As such, the temporary stay on the adjudication of affected 
38 U.S.C. §§ 1311(a)(2) and 1318 claims was lifted, except 
where a survivor seeks to reopen a claim that was finally 
decided during the veteran's lifetime on the grounds of new 
and material evidence.  

In this case, there is no basis to conclude that the 
appellant has submitted evidence that may be construed as an 
attempt to reopen a finally decided claim.  Therefore, the 
Board finds the stay as to this § 1318 claim has been lifted 
and the claim is ready for appellate consideration.

The relevant laws and regulations provide that benefits are 
paid to a deceased veteran's surviving spouse or children in 
the same manner as if the veteran's death is service 
connected when the veteran's death was not caused by his or 
her own willful misconduct, and the veteran at the time of 
death was in receipt of, or for any reason was not in receipt 
of but would have been entitled to receive, compensation for 
a service-connected disablement that was continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of 10 or more years immediately preceding death 
or was continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.  38 U.S.C.A. 
§ 1318 (West 2002); 38 C.F.R. § 3.22 (2005).

"Entitled to receive" means that at the time of death, the 
veteran had a service-connected disability rated totally 
disabling by VA but was not receiving compensation for any of 
various administrative reasons delineated, or if the veteran 
had applied for compensation but had not received total 
disability compensation due solely to CUE in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date.  38 C.F.R. § 3.22(b) (2005).  

CUE is a very specific and rare kind of error; it is the kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  To find CUE, the 
correct facts, as they were known at the time, must not have 
been before the adjudicator or the law in effect at that time 
was incorrectly applied; the error must be undebatable and of 
a sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and the 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  

Allegations that previous adjudications have improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, the VA's breach of 
its duty to assist cannot form a basis for a claim of CUE.  
See 38 U.S.C.A. § 5109A (2002); 38 C.F.R. § 3.105(a) (2005); 
Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Baldwin 
v. West, 13 Vet. App. 1 (1999); Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999); Link v. West, 12 Vet. App. 39 (1998); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 
Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); 
Russell v. Principi, 3 Vet. App. 310 (1992).

In cases where the schedular rating is less than 100 percent, 
total disability ratings may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2005).

Records show that during his lifetime the veteran was granted 
a total disability rating effective from December 1994.  The 
death certificate shows he died in November 2001, and his 
total rating had not, in fact, been in place for a period of 
10 or more years.  

Further, since the veteran was discharged from active duty in 
1951, the 5-year rule does not apply.  In addition, at the 
time of his death, the veteran had not applied for an earlier 
effective date regarding his total disability rating.  
Moreover, there is no allegation of CUE regarding any rating 
decision as to the service-connected disability.

Based upon the evidence of record, the Board finds the 
appellant is not entitled to DIC under 38 U.S.C.A. § 1318.  
At the time of his death the veteran was not in receipt of, 
or entitled to receive, compensation for service-connected 
disability that was continuously rated totally disabling for 
a period of 10 or more years immediately preceding death or 
so rated for a period of not less than 5 years from the date 
of his discharge or other release from active duty.  

Thus, the basic threshold criteria for establishing 
entitlement to benefits under 38 U.S.C.A. § 1318 are not met.  
See Rodriquez v. Nicholson, 19 Vet. App. 275 (2005) (DIC 
claims filed on or after January 21, 2000, are not subject to 
hypothetical entitlement analysis).  As such, the claim must 
necessarily be denied as a matter of law.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The appellant was 
notified of the VCAA as it applies to her present appeal by 
correspondence dated in January 2002.

The appellant has been provided every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  The January 2002 VCAA notice letter provided 
to the veteran generally informed her of the evidence not of 
record that was necessary to substantiate her claim and 
identified which parties were expected to provide such 
evidence.  

She was notified of the need to give to VA any evidence 
pertaining to her claim.  There is no allegation from the 
appellant that she has any evidence in her possession that is 
needed for a full and fair adjudication of this claim.
  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC (SSOC), 
the appellant was provided with specific information as to 
why the claim was being denied, and of the evidence that was 
lacking.  She was also supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) in the January 2006 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005).  

The appellant has not claimed that VA has failed to comply 
with the notice requirements of the VCAA and the Board finds 
that the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue, including terminal 
hospital records, have been requested or obtained.  Further, 
the appellant requested a personal hearing, but later 
withdrew her request.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  As 
the appellant's claim lacks basic legal entitlement, there is 
no need to obtain a medical opinion.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled and no further action is necessary 
under the mandate of the VCAA.


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


